Citation Nr: 0112066	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  98-17 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for dyshydrotic eczema.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for elevated SGPT 
(serum glutamic pyruvic transaminase).

4.  Entitlement to service connection for short-term memory 
loss.

5.  Entitlement to a rating in excess of 10 percent for 
hypertension, on appeal from the initial evaluation.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of torn right anterior cruciate ligament, on appeal 
from the initial evaluation.

7.  Entitlement to a compensable evaluation for right 
shoulder rotator cuff tendonitis, on appeal from the initial 
evaluation.


8.  Entitlement to a compensable evaluation for residuals of 
torn left medial collateral ligament and posteromedial 
capsule and anterior cruciate ligament, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
January 1998.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1998, by the Columbia Regional Office (RO), which 
granted service connection for hypertension, residuals of 
torn right anterior cruciate ligament (ACL), right shoulder 
rotator cuff tendonitis, and residuals of torn left medial 
collateral ligament and posteromedial capsule and ACL, each 
evaluated as noncompensable disabling, respectively.  That 
rating action also denied service connection for dyshydrotic 
eczema, headaches, elevated SGPT, short-term memory loss, 
obesity, and arthritis of the left knee.  A notice of 
disagreement (NOD) with the above determination was received 
in October 1998.  A statement of the case (SOC) was issued in 
November 1998, and a substantive appeal as to the above 
issues, except for short-term memory loss, was received in 
November 1998.  

The veteran appeared and offered testimony at a hearing 
before the Hearing Officer at the RO in March 1999.  A 
transcript of the hearing is of record.  At that hearing, the 
veteran withdrew his claim for service connection for obesity 
and arthritis of the left knee, as well as his claim for an 
increased rating for residuals of torn right ACL.  In 
addition, the transcript of his testimony at the hearing is 
accepted as a timely filed substantive appeal with respect to 
the claim of service connection for short-term memory loss.  
See Tomlin v. Brown, 5 Vet.App. 355 (1993).  Additional 
medical records were received in April 1999, and a 
supplemental statement of the case (SSOC) was issued in May 
1999.  Following the receipt of additional medical records, 
another SSOC was issued in August 1999.  

A statement in support of claim (on VA Form 21-4138), 
addressing the issue of increased rating for residuals of 
torn right ACL, received in August 1999, was accepted as an 
NOD as to the September 1998 rating action.  An SSOC with 
respect to that issue was prepared and sent to the veteran in 
August 1999, and a subsequent VA Form 21-4138 was accepted as 
a substantive appeal with respect to that issue.  Private 
treatment reports were received in September 1999.  A VA 
compensation examination was conducted in November 1999.  By 
a rating action in February 2000, the RO increased the 
evaluation for the veteran's hypertension, and the residuals 
of his torn right ACL, each from 0 to 10 percent, effective 
February 1, 1998; this rating action also confirmed the 
denial of service connection for SGPT--idiopathic 
proteinuria.  An SSOC was issued in February 2000.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in June 2000.  

The United States Court of Appeals for Veterans Claims has 
held that, where a veteran has filed an NOD as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the 
veteran has not withdrawn his claims for increased ratings 
for hypertension and residuals of torn right ACL pursuant to 
the procedure in 38 C.F.R. § 20.204, those issues remain in 
appellate status.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for headaches, a 
compensable evaluation for right shoulder rotator cuff 
tendonitis, and increased ratings for the right and left knee 
disorders will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of the current 
existence of dyshydrotic eczema.  

2.  Elevated SGPT is a laboratory finding of a high level of 
protein in the urine, and is not an injury or disease 
resulting in disability within the meaning of applicable VA 
regulations.  

3.  There is no competent medical evidence demonstrating that 
the veteran currently has short-term memory loss.  

4.  The veteran's hypertension is not currently shown to be 
productive of diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The veteran does not have dyshydrotic eczema as a result 
of his active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The veteran's elevated SGPT--proteinuria does not 
constitute a disability for which the law permits a grant of 
service connection.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  

3.  The veteran does not have short-term memory loss as a 
result of his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

4.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.104, 
Diagnostic Code 7101 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The records reflect that the veteran entered active duty in 
January 1978.  The enlistment examination, conducted in 
December 1977, revealed a blood pressure reading of 132/70; 
clinical findings were negative for any skin disorder, a 
disability manifested by elevated SGPT, and short-term memory 
loss.

In October 1978, the veteran was diagnosed with seborrheic 
dermatitis.  The service medical records show that he was 
seen in March 1980 for complaints of skin peeling off his 
hands for approximately one week.  It was noted that there 
was a small amount of peeling, of recent onset; the 
assessment was dyshydrotic eczema.  During a clinical visit 
in July 1981, it was noted that the veteran had a mildly 
elevated blood pressure reading; it was also noted that he 
still had a few red patches or papules on his chest and 
flanks, and he was diagnosed with pityriasis rosea, versus 
psoriasis.  A clinical record dated in June 1984 indicated 
that the veteran had 2+ protein on urinalysis screening; the 
assessment was idiopathic proteinuria, resolved.  

Following a five-day blood pressure check in October 1994, 
during which the lowest reading was 129/78 and the highest 
reading was 152/95, the veteran was diagnosed with borderline 
high blood pressure.  In July 1996, his blood pressure 
reading was 144/88, and, in September 1996, it was 148/82.  
The service medical records further note that the veteran was 
admitted to a hospital in September 1996 for alcohol abuse 
rehabilitation; at that time, he denied any symptoms 
suggestive of psychiatric illness, and he remained free of 
suicidal and homicidal ideations while hospitalized.  A 
mental status evaluation was unremarkable; it was noted that 
the veteran did not present any evidence of a thought 
disorder.  No diagnosis of a mental disorder was reported.  
In October 1996, the veteran was diagnosed with proteinuria; 
it was noted that there was no known history of renal 
disease.  During a clinical visit in August 1997, it was 
noted that the veteran was found to have proteinuria in 
August 1994, but he was asymptomatic.  He was subsequently 
seen by a nephrologist; the assessment was non-nephrotic 
range proteinuria, etiology unknown.  In August 1997, the 
veteran was diagnosed with seborrheic keratosis.  A renal 
ultrasound performed in September 1997 was reported to be 
normal.  

The veteran was afforded a VA compensation examination in 
July 1998, at which time he indicated that he had had 
idiopathic proteinuria diagnosed in 1984, but all testing, 
including an intravenous pyelogram (IVP), had been negative.  
The veteran noted that the only finding had been increased 
protein in his urine; he stated that he was asymptomatic and 
had no complaints related to that finding.  He indicated that 
he was prescribed Lotensin, which he was currently taking.  
The veteran also reported that he suffered from hypertension 
that had been borderline since the early 1980's; he stated 
that he had been followed continuously, but had never been on 
any medication for this particular problem.  He denied any 
symptoms related to the hypertension.  On examination, it was 
noted that his blood pressure reading was 150/110.  The skin 
was notable for a healing 4-inch vertical scar on the right 
knee; no other findings were noted.  The pertinent diagnosis 
was hypertension, and it was noted that the veteran appeared 
to be hypertensive.  It was further noted that a psychiatric 
examination was normal; he appeared to be able to manage his 
benefit payments in his own best interest, without 
restrictions.  

At his personal hearing in March 1999, the veteran testified 
that he was first treated for eczema of his fingers in 1982, 
when he was working with photographic chemicals.  He 
contended that he did not have any skin problems until he 
started working with those photographic chemicals.  He 
testified that his fingers were still peeling, and that he 
had been told there was nothing that can be done for the 
condition.  The veteran indicated that he was not currently 
receiving treatment for his skin condition.  He also 
testified that he had been found to have proteinuria, or a 
problem with his kidneys.  He said he was told that there was 
a problem with his kidneys, but that medical personnel did 
not know what was wrong or what caused it.  As for his 
memory, the veteran explained that he had first experienced 
memory loss at the time of his military retirement, when he 
was unable to recall information about his military service; 
at that time, he was told to take a memory test.  He stated 
that he still had problem remembering things, and said one 
example of his memory loss was the need to make a list when 
he goes shopping.  The veteran also testified that he had 
elevated blood pressure, primarily with diastolic of 100 to 
110; he asserted that, therefore, his hypertension had 
increased in severity.  

Received in April 1999 were medical records from the 
Charleston Naval Weapons station, dated from February 1999 to 
March 1999.  These records reflect that the veteran was seen 
in February of that year for complaints of increased blood 
pressure and intermittent pain in the center of his chest.  
It was noted that the veteran had been monitoring his blood 
pressure, and related that his blood pressure was previously 
162/106, but currently was 172/100.  It was noted that the 
veteran had sharp and intermittent pain that lasted several 
seconds; it was further noted that the pain was in the center 
of the chest and radiated to the right side of the chest.  
The pertinent diagnosis was hypertension.  He was next seen 
in March 1999, at which time it was noted that his 
hypertension was well controlled on medication.  It was 
reported that laboratory findings revealed proteinuria; the 
veteran reported a long history of increased proteinuria, 
with previous nephrology evaluation, but no diagnosis was 
given.  The veteran also complained of chest pain, described 
as sharp and lasting seconds, worse with upper extremity 
movement or twisting.  His blood pressure was checked and 
noted to be 130/75.  The assessment was hypertension; 
proteinuria, reportedly chronic in nature; and chest pain, 
musculoskeletal.  

Received in July 1999 were reports of laboratory studies from 
the Charleston Naval Weapons station, dated from February 
1999 to July 1999, which continued to reveal an increased 
level of protein in the urine, with no pertinent diagnosis.  
Also received in July 1999 were treatment records from 
Charleston Air Force Base, dated from July 1997 to July 1999, 
which show that the veteran received ongoing clinical 
attention and treatment for several disorders.  During a 
clinic visit in May 1998, he had a blood pressure reading of 
131/75.  In October 1998, he had a reading of 154/98; the 
assessment was increased blood pressure.  When he was seen in 
July 1999, it was noted that the veteran was seen for follow-
up, with laboratory testing ordered.  The assessment was 
chronic proteinuria and hypertension partially controlled 
with medication.  

The veteran again underwent VA medical examination in 
November 1999, at which time it was noted that he had a 
diagnosis of hypertension; symptomatically, he had blurred 
vision only, with fatigue.  He also reported daily left-side 
headaches; he had a negative computerized tomography (CT) 
scan.  It was noted that the headaches were more occipital.  
The veteran reported that his headaches in the past had been 
treated with antihypertensives, although he did not clearly 
link the two.  He was noted to be without nose bleeds.  He 
had no syncope, but did have lightheadedness approximately 
one time per month, more so with heavy activity.  He had no 
right- or left-side weakness.  It was also noted that he had 
occasional chest pain, as to which he had been told it was 
muscle spasms, because he did consistent heavy lifting; it 
had been worked up with an electrocardiogram and chest X-ray, 
which he believed had revealed findings within normal limits.  
It was noted that the veteran experienced shortness of breath 
with any quick walking, but not with normal walking, and 
becoming more prominent than in the past.  He also had slight 
dyspnea with heavy lifting, and this again had increased over 
his past experiences.  The veteran had no edema.  It was 
noted that he was on Atenolol and Lotensin for his 
hypertension.  The veteran indicated that it was his belief 
that the Lotensin was given to him for renal protection due 
to idiosyncratic proteinuria; it was noted that the 
proteinuria and hypertension appeared at approximately the 
same time, and cannot be separated, and may be part of his 
hypertension picture.  

On clinical evaluation, the veteran was described as well 
developed and well nourished, and in no acute distress.  
Blood pressure was elevated, at 152/96, respirations were 
high normal at 20, and temperature was 98.4.  The skin was 
warm and dry, well hydrated, with no edema noted.  The heart 
had normal sinus rhythm, though rapid, with no palpable 
pulsations, thrills, heaves, or lifts.  Pulses were 2+; no 
venous distention was noted.  No appreciable bruits were 
heard.  The kidney, liver, and spleen were nonpalpable.  The 
pertinent diagnosis was hypertension with poor control 
despite polypharmacology; and history of proteinuria.  

II.  Legal analysis

A.  Service connection for dyshydrotic eczema, elevated SGPT,
and short-term memory loss

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Previously, and during the time the present appeal was 
perfected, caselaw of the U.S. Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).

However, the United States Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation, and to determine whether there is 
additional evidentiary development to be accomplished in this 
case.

We note the extensive development of medical evidence, 
including military records covering the veteran's 20 years of 
service, and the reports of his multiple VA examinations and 
clinic visits.  By virtue of the statement of the case and 
the four SSOC's, provided by the RO in 1998, 1999, and 2000, 
the appellant and his representative were given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate his claims.  He availed himself of the 
opportunity to appear before the Hearing Officer, in 1999, 
and we have a transcript of that proceeding.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development as 
to the issues which we are resolving today (other issues are 
being remanded, below).  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet.App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Now we must determine, as to each issue, whether a 
preponderance of the evidence supports the claim or whether 
all of the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In making the above determination, it 
is our responsibility to weigh the credibility and probative 
value of the evidence and, in so doing, we may accept one 
medical opinion and reject others.  Schoolman v. West, 12 
Vet.App. 307, 310-11 (1999); Evans v. West, 12 Vet.App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet.App. 429, 433 (1995).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  In addition, we are mindful that we cannot make our 
own independent medical determinations and that we must have 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

1.  Service connection for dyshydrotic eczema

The veteran contends that he suffers from dyshydrotic eczema 
of the hands as a result of working with photographic 
chemicals during service.  Service medical records do reflect 
that the veteran was treated for peeling of the skin on his 
hands in March 1980; the pertinent diagnosis was dyshydrotic 
eczema.  Although the veteran was subsequently treated and 
diagnosed with seborrheic dermatitis during the remainder of 
his service career, the service medical records do not 
reflect any further treatment for dyshydrotic eczema.

As the record stands, there is no medical evidence 
demonstrating that the veteran currently suffers from 
dyshydrotic eczema.  Significantly, the Board observes that 
the claims file simply does not include any medical diagnosis 
of any current dyshydrotic eczema.  The July 1998 VA 
examination noted the veteran's skin to be clear, except for 
a surgical scar noted on the right knee.

In view of the foregoing, the Board is of the opinion that 
the weight of the evidence is against the claim, and not so 
evenly balanced as to warrant giving the veteran the benefit 
of the doubt.  The veteran's contentions to the effect that 
he has dyshydrotic eczema and that it is service connected, 
although sincerely felt, are insufficient to establish a 
current disability or to satisfy the nexus requirement.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
As the veteran has not presented any medical evidence that he 
currently suffers from a skin disorder, diagnosed as 
dyshydrotic eczema, the Board finds that his claim for 
service connection for that condition must be denied.  

2.  Service connection for elevated SGPT

The veteran seeks service connection for elevated SGPT.  As 
noted above, service connection will be awarded for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Elevated SGPT--proteinuria is the presence of an excess of 
serum proteins in the urine.  Dorland's Illustrated Medical 
Dictionary, 27th Ed., at 1371 (1988).  As such, it represents 
only a laboratory finding, and not an actual disability in 
and of itself for which VA compensation benefits are payable.  
See, e.g., 61 Fed.Reg. 20,440, 20,445 (May 7, 1996), noting 
that laboratory test results are not, in and of themselves, 
disabilities.  Thus, for VA purposes, this condition is not 
normally considered a disease entity.  We acknowledge the 
veteran's contention that he takes medication to control his 
level of SGPT--proteinuria, and that it may be the precursor 
of other disease processes, such as kidney disease, but, at 
this time, it is not considered a disability in and of 
itself.

Unless there is a current disability that can be attributed 
to this finding, there is nothing to service connect.  The 
law specifically limits entitlement to service connection to 
disease or injury which results in disability.  The Court has 
held that the term "disability" as used for VA purposes 
refers to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  
Elevated SGPT--proteinuria does not cause any impairment of 
earning capacity and is not a disease entity.  In Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992), the Court noted, 
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof 
of a present disability there can be no valid claim."

Of course, the Board respects the veteran's belief that his 
elevated SGPT--proteinuria constitutes an actual disability.  
However, the record does not reflect that any medical 
professional has so opined; thus, service connection is not 
warranted.

3.  Service connection for short-term memory loss

The veteran also argues that service connection should be 
established for short-term memory loss, which he avers was 
manifested at the time of his discharge from service.  A 
review of the record shows that there is no indication in the 
service medical records of any problems involving loss of 
memory; significantly, a psychiatric evaluation conducted in 
October 1996 was negative for any complaints or findings of 
short term memory loss.  Further, on the occasion of his VA 
examination in July 1998, the veteran did not report any 
complaints of memory loss, and it was noted that a 
psychiatric examination was normal.  

The Board acknowledges that the veteran has testified to 
suffering from short-term memory loss.  However, as noted 
above, during the VA examination in July 1998, it was noted 
that the psychiatric examination was normal.  As discussed 
above, the law is clear, and the caselaw of the Court of 
Appeals for Veterans Claims has confirmed that, in the 
absence of competent medical evidence of a current disability 
and an etiological link to service, there is no basis for a 
grant of service connection.  See Brammer v. Derwinski, 3 
Vet.App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Although the veteran may believe he has a problem 
with his memory, he is not competent to diagnose a disability 
on his own, and no physician has made such a diagnosis.  
Moreover, the veteran has not alleged that any medical 
professional has diagnosed a short-term memory disorder as a 
current disability.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but we do not find the evidence is approximately balanced 
such as to warrant its application.



B.  Increased rating for hypertension

With respect to the claim for an increased rating, the Board 
is satisfied that all relevant facts have been properly 
developed.  The veteran retired from the Air Force in January 
1998, and the record contains not only his service medical 
records but also numerous VA outpatient and examination 
reports from 1998 through 1999, after which the case was 
referred to the Board for appellate review.  

We find that these examinations and clinic reports are 
adequate concerning the issue at hand.  We also find that 
there is no indication, nor has it been contended, that there 
are relevant post-service medical records available that 
would support the veteran's claim and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with VA's duty to assist a claimant in 
developing evidence in conjunction with his or her claim, 
previously mandated by 38 U.S.C.A. § 5107(a) (West 1991), and 
currently embodied in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based upon 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  If there is a question as to which of two evaluations 
should apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  

The Board recognizes that the Court of Appeals forVeterans 
Claims has held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for service connection and disability compensation for 
his hypertension has remained in appellate status since he 
filed an NOD as to the initial decision on his original 
claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Under the Court's holding in the latter case, a veteran may 
assert that his condition at the time of his original claim 
was worse than it was at a later stage of his appeal, and, 
where the record warrants it, VA may assign "staged 
ratings" to reflect different levels of disability during 
the pendency of the claim.  

With respect to the substantive law applicable to this case, 
the Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular disorders, 
including hypertension, as set forth in 38 C.F.R. § 4.104.  
See 62 Fed. Reg. 65,207-65,224 (1997).  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet.App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet.App. 
55, 57 (1998), the Court noted that, where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such an award or increase shall 
not be earlier than the effective date such change in law.  
See 38 U.S.C.A. § 5110(g) (West 1991).  The Court found that 
this rule prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  In this case, however, the veteran was 
still in active service when the amendments became effective, 
and his initial claim for benefits was filed in May 1998, 
after the effective date of the change.  

Under the revised, current criteria of 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2000), a 10 percent evaluation is 
warranted for diastolic pressure of predominantly 100 or 
more, or systolic pressure of predominantly 160 or more; a 10 
percent evaluation is also the minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is warranted for 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected hypertension is not warranted at this time.  The 
evidence does not show that the veteran's diastolic pressure 
is predominantly 110 or more, or that his systolic pressure 
is predominantly 200 or more.  Significantly, on the most 
recent VA examination in November 1999, although the examiner 
indicated that the veteran's hypertension was under poor 
control despite medication, his blood pressure reading was 
152/96.  As a result, the preponderance of the evidence is 
against an award of an increased disability evaluation, in 
excess of 10 percent, for the veteran's hypertension.  38 
C.F.R. § 4.104, DC 7101.  

As discussed above, we are cognizant that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the September 1998 grant of service connection for 
hypertension.  In such a case, the Fenderson precedent, 
supra, provides that separate or "staged" ratings must be 
assigned where the evidence shows varying levels of 
disability for separate periods of time. In this case, the 
Board finds that at no time since the veteran's retirement 
from service has his disability been of sufficient severity 
to warrant a disability evaluation in excess of 10 percent.  


ORDER

The claim of entitlement to service connection for 
dyshydrotic eczema is denied.  

The claim of entitlement to service connection for elevated 
SGPT is denied.  

The claim of entitlement to service connection for short term 
memory loss is denied.  

A rating in excess of 10 percent for hypertension is denied.  

REMAND

I.  Service connection for headaches

Among the awards and decorations listed on his separation 
document, DD Form 214, were the Kuwait Liberation Medal 
(Kuwait), the Kuwait Liberation Medal (Saudi Arabia), and the 
Southwest Asia Service Medal with three devices.

At his personal hearing in March 1999, the veteran testified 
that he began to suffer from headaches just prior to 
returning from service in the Persian Gulf War.  He indicated 
that his headaches had intensified since that time, and that 
the medication prescribed for the headaches had brought 
limited relief.  He also testified that a change in his blood 
pressure medication helped to reduce the intensity of his 
headaches, and that he had other headaches related to his 
sinus condition.  

Under 38 C.F.R. § 3.317(a)(1) (2000), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability:  (1) became manifest during active service 
or to a degree of 10 percent or more not later than December 
31, 2001; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See also 38 U.S.C.A. § 1117 (West Supp. 2000).  
Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered chronic for purposes of adjudication.  
38 C.F.R. § 3.317(a)(3).  

Signs or symptoms which may be manifestations of 
"undiagnosed illness" include, but are not limited to, 
fatigue; signs or symptoms involving the skin; headache; 
muscle pain; joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).  

A review of the adjudicative action conducted by the RO in 
September 1998 does not reflect specific consideration of 38 
C.F.R. § 3.317.  As this matter is raised by the veteran's 
contentions, and by interpreting his assertions liberally in 
his favor, the Board infers that he is claiming entitlement 
to service connection for headaches as due to an undiagnosed 
illnesses due to his Gulf War service.  Therefore, the RO 
must consider application of the provisions of 38 C.F.R. 
§ 3.317 to the facts of this case.  

II.  Increased ratings for right shoulder rotator cuff 
tendonitis, residuals
of torn left medial collateral ligament and posteromedial 
capsule
and ACL, and residuals of torn right ACL

The service medical records reflect that the veteran suffered 
an acute trauma to the right knee in October 1996; at that 
time, the impression was sprained medial collateral ligament 
and anterior cruciate ligament, per MRI.  Subsequently, in 
March 1997, he was diagnosed with patellofemoral syndrome and 
right ACL tear, asymptomatic.  Post-service treatment records 
indicate that the veteran sustained a new injury to the right 
knee in April 1998, getting out of his truck while employed 
as a truck driver.  On examination, the right knee had mild 
to moderate effusion.  Range of motion was from 0 to 110.  
Lachman was 1-2+; pivot was 2+.  There was tenderness over 
the medial and lateral joint lines; he had pain with 
hyperflexion.  No mechanical signs were elicited; the medial 
and lateral side were stable to stress testing.  X-ray study 
of the right knee revealed calcification about the lateral 
tibial plateau, apparently old.  The assessment was ACL tear, 
right knee.  On May 21, 1998, the veteran underwent right 
knee ACL reconstruction.  

During a follow up visit on May 29, 1998, the veteran 
indicated that the pain in the knee was much improved.  The 
examiner indicated that he was pleased with the veteran's 
progress.  In June 1998, the wound was well healed, Lachman 
was firm and negative, and pivot was negative.  Range of 
motion in the right knee was from 0 to 120, with only mild 
discomfort upon hyperflexion.  When seen in March 1999, the 
veteran reported only occasional discomfort when he twisted 
his leg; he indicated that he had made improvement.  On 
examination, the wounds were well healed.  There was no knee 
effusion.  He had a full range of motion.  There was improved 
quad girth and tone on the right, but it was still down 
compared to the left.  Lachman was negative.  He was 
nontender about the knee.  He was discharged from care.  

On examination in November 1999, the veteran complained of 
pain at the joint line distal to the patella on a daily 
basis, with significant soreness when driving his truck.  He 
also reported giving away and decreased laxity in the right 
knee, but he had no locking-up of that knee.  He indicated 
that the knee fatigued easily and he had a marked decrease in 
endurance; he stated that he had difficulty squatting, 
climbing stairs, and driving, as it caused soreness and 
cramping in his leg.  On examination, it was noted that the 
veteran had good alignment, muscle mass, tone, and symmetry.  
However, he had positive tenderness at the right knee distal 
to the patella, and there was marked crepitus in the knee.  
There was positive laxity on examination, and he had pain 
upon manipulation of the joint.  The examiner also reported 
diminished extension.  The impression was right ACL repair, 
with residual tenderness, laxity, crepitus, and diminished 
extension.  

These reports indicate that the veteran suffered an 
intercurrent injury to his right knee subsequent to his 
military service, the first of which resulted in major knee 
surgery.  The Court has held that, in order to explain the 
relationship between these disorders, the Board should order 
a thorough, fully informed, and comprehensive medical 
examination to evaluate the veteran for the purpose of 
determining the existence of each of the impairments noted in 
the record and determine the degree of disability, in terms 
of the ordinary conditions of life, imposed by each 
impairment, if possible, and its relation to service.  The 
examiner must have the full medical record of the veteran 
prior to making the evaluation.  Only after making such 
findings may the Board properly determine the appropriate 
disability rating for the veteran.  See Shoemaker v. 
Derwinski, 3 Vet.App. 248, 254-5 (1992).  

The Board notes that the veteran's right knee has been 
assigned a 10 percent disability evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 
(2000).  Pursuant to this code, an evaluation of 20 percent 
is assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  It is 
noteworthy that the veteran specifically reported that he had 
no "locking" of the right knee.  However, the November 1999 
VA examination reported clinical findings of instability in 
the right knee.  Therefore, in evaluating the right knee 
disorder, the RO should consider other applicable codes.  DC 
5257 rates other impairment of the knee, including recurrent 
subluxation or lateral instability.  According to that Code, 
evidence of slight recurrent subluxation or lateral 
instability warrants the assignment of a 10 percent 
disability evaluation.  Evidence of moderate recurrent 
subluxation or lateral instability will result in the 
assignment of a 20 percent disability rating.  In addition, 
evidence of severe recurrent subluxation or lateral 
instability warrants a 30 percent disability evaluation.  38 
C.F.R. § 4.71a, DC 5257.  

Furthermore, a General Counsel opinion has indicated that 38 
C.F.R. § 4.71a authorizes the possibility of multiple ratings 
under DC 5003 (and therefore DC 5010) and DC 5257, in 
situations where the claimant has arthritis and instability 
of the knee, when the arthritis produces limitation of motion 
in addition to the instability contemplated by DC 5257.  
VAOPGCPREC 23-97 (July 1, 1997).  Essentially, if the veteran 
is rated under DC 5257 and there is X-ray evidence of 
arthritis and limitation of motion significant enough to 
warrant a zero percent rating under DC's 5260 or 5261, a 
separate rating is available under DC 5003 or DC 5010. 
VAOPGCPREC 9-98 (Aug 14, 1998).  If the results of the VA 
examination indicate the presence of both knee instability 
and arthritis, and functional loss due to pain, the RO should 
consider the rating guidance provided by the applicable case 
law and these General Counsel opinions.  

In addition, the Board finds that the recent medical evidence 
indicates that the veteran had pain on motion.  In DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995), the Court held that 38 
C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated, and 
that the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.

Therefore, the veteran's claim for a disability evaluation 
greater than 10 percent for residuals of his torn right ACL 
should be remanded, for further examination of his right knee 
to determine the nature and extent of the instability.  In 
addition, the examiner must be given an opportunity to 
comment upon whether the veteran experiences instability 
during flare-ups.  See Ardison v. Brown, 6 Vet.App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 461, 464 (1992).

With respect to the service-connected left knee disorder, the 
Board notes that the most recent VA examination, in July 
1998, reported complaints of pain in the left knee.  A 
specific joint examination noted only pain in the left knee 
secondary to prior surgery, and pain on palpation of the 
knees.  However, during his testimony before the Hearing 
Officer in March 1999, the veteran indicated that he was told 
that he had arthritis in the left knee.  He stated that he 
had pain all the time in the left knee and that, when he 
drove his truck for a significant period of time, he 
experienced a constant vibration in the left knee that caused 
pain.  He also reported occasional stiffness in the left 
knee, and stated that the problems in his left knee limited 
his ability to participate in certain activities.  

In our view, the July 1998 medical examination report does 
not contain sufficient detail regarding the effects of pain 
upon the veteran's ability to use his left knee, in order for 
us to determine whether pain could significantly limit 
functional ability during flare-ups.  Therefore, that 
examination was not in compliance with the Court's holding in 
DeLuca.  Reexamination of the veteran is necessary in the 
present case in order to allow for proper assessment of his 
left knee disorder under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  The Board further notes that, as regards painful 
motion, the provisions of 38 C.F.R. § 4.59 must be 
considered.  

Also at his March 1999 hearing, the veteran indicated that he 
had a recurring problem with his right shoulder.  He 
testified that he had difficulty reaching; he noted that the 
shoulder popped and became uncomfortable.  He also reported 
pain on motion, and said he had received Cortisone shots in 
the shoulder.  Although the veteran has had two VA 
examinations, one in July 1998 and another in November 1999, 
he has never been afforded a formal VA compensation 
examination which reflects an evaluation of his right 
shoulder rotator cuff tendonitis.  Therefore, it is felt that 
an examination of the left shoulder would be appropriate in 
order that the veteran's contentions can be adequately 
addressed.  

The left shoulder tendonitis is rated under Diagnostic Code 
5024.  Disability under DC 5024 is rated on limitation of 
motion of affected parts, as arthritis, 38 C.F.R. § 4.71a.  
As noted above, the Court has held that ratings based upon 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based upon greater 
limitation of motion due to pain on use.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
service-connected left shoulder disorder.  

Where the evidence does not adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet.App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  Where 
the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  Under 
the circumstances of this case, additional development is 
necessary.  Accordingly, the case is hereby REMANDED to the 
RO for the following actions: 

1.  The RO should contact the veteran and 
ask him to identify (by names, addresses, 
and dates) any sources of VA and non-VA 
treatment for his claimed headaches since 
his retirement from military service, as 
well as for his service-connected right 
shoulder, residuals of torn right ACL, 
and residuals of torn medial collateral 
ligament and posteromedial capsule, since 
September 1998.  After any necessary 
releases have been signed, any such 
records not already on file should be 
obtained and associated with the claims 
folder.  

2.  Following completion of the above 
development, the veteran should be 
afforded a VA neurological examination in 
order to determine the nature, extent, 
and etiology of his claimed headaches, as 
conforming to the criteria for conducting 
Persian Gulf War examinations.  The 
claims folder, to include this Remand, 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary tests and 
studies should be accomplished, and the 
examiner should comment upon whether the 
veteran suffers from headaches.  If so, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's headaches are 
related to service, and whether they are 
associated with a known clinical 
diagnosis.  If the veteran's headaches 
are not attributed to a known clinical 
diagnosis, the examiner must indicate 
whether this condition is productive of 
prostrating attacks, and, if so, the 
frequency of such attacks, per the 
criteria in 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

3.  After completion of the foregoing the 
veteran should be afforded a VA 
orthopedic examination by an examiner who 
has not previously treated or examined 
him, to determine the nature and severity 
of his right and left knee conditions, 
and his right shoulder.  The claims 
folder, to include this Remand, must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated tests and studies should be 
performed, including active and passive 
range of motion of the pertinent joints.  

a.  The examiner should offer an 
opinion as to whether it is at least 
as likely as not that any current 
right knee condition, to include 
residuals of a right knee anterior 
cruciate ligament (ACL) 
reconstruction and meniscus tear, is 
etiologically related to any 
incident of the veteran's military 
service, as opposed to his post-
service injury.  If the examiner 
finds symptomatology related 
separately to the service-connected 
disability and to a non-service 
connected disability, the examiner 
should provide an opinion as to the 
nature of that relationship.  If the 
examiner finds arthritis, 
osteoarthritis, or chondromalacia in 
the right knee, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as 
not that any such condition is 
etiologically related to any 
incident of the veteran's military 
service, as opposed to his post-
service injury.  

b.  The examiner should also 
determine whether the veteran's left 
and/or right knee disorders are 
productive of pain with use, 
weakened movement, excess 
fatigability, and/or incoordination.  
The examiner should delineate and 
describe in detail all functional 
loss associated with the service-
connected right and left knee 
disorders, especially on repeated 
use and during flare-ups.  The 
examiner should express an opinion 
as to whether there is adequate 
pathology present to support the 
veteran's subjective complaints or 
objective evidence of pain on 
motion.  The examiner is also 
requested to specifically offer an 
opinion as to whether the veteran 
currently has instability of his 
knees. 

c.  With respect to the right 
shoulder, the examiner should 
indicate whether there is any motion 
beyond 90 degrees of abduction 
(above shoulder level), and express 
such in degrees.  The examiner 
should express an opinion as to 
whether, as a result of the 
tendinitis of the right shoulder, 
pain on use or during flare-ups 
significantly limits the functional 
utilility of the shoulder, and as to 
whether the shoulder exhibits any 
weakened movement, excess 
fatigability, or incoordination.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports, to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet.App. 268 
(1998).  

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the veteran's claims, to 
include his to service connection for 
headaches.  The RO should also consider 
the provisions of 38 C.F.R. § 3.317 in 
deciding the issue of service connection 
for headaches.  With respect to the claim 
for increased ratings for the service-
connected knee disorders and right 
shoulder disorder, consideration should 
be accorded to whether 38 C.F.R. §§ 4.40, 
4.45 apply and, if so, whether they 
provide a basis for any change in the 
award of compensation benefits.  The 
rating should also reflect consideration 
of the assignment of separate ratings for 
arthritis and instability of the right 
and left knee under Diagnostic Codes 5003 
and 5257.  The RO should also consider 
the Court's holding in Fenderson v. West, 
12 Vet.App. 119 (1999).  

6.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which summarizes 
the pertinent evidence, all applicable 
law and regulations, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



